Citation Nr: 1045890	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for osteoarthritis of the 
lumbar spine with recurrent back pain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

In an October 2006 statement, the Veteran notified VA that he 
received treatment of for his service-connected low back 
disability at the VA Medical Center (MC) in Prescott, Arizona, 
from 2002 through 2006.  In a July 2009 statement, he reported 
that x-rays and magnetic resonant imaging tests (MRIs) of his 
lower back had recently been conducted at local private 
facilities.  Review of the record reveals that neither the VA 
outpatient treatment records nor the private radiologic studies 
are associated with the claims file.  These records must be 
obtained prior to appellate adjudication.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Additionally, a VA spine examination was conducted in September 
2006, more than 4 years ago.  The Veteran's July 2009 statement, 
referencing his private treatment, reflects mention of a surgical 
consult, pain injections, and other treatment not mentioned in 
the September 2006 VA examination report.  VA's duty to assist 
includes providing a new medical examination when a veteran 
asserts or provides evidence that a disability has worsened and 
the available evidence is too old for an adequate evaluation of 
the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); see also 38 C.F.R. § 3.326 (a) (2010).  Accordingly, 
a new VA examination is required.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that 
he submit the private records documenting 
treatment for his lumbar spine 
osteoarthritis noted in his July 2009 
statement, or provide authorization such 
that the RO may obtain them.  Based on the 
Veteran's response, attempt to procure 
copies of these records, and associate 
them with the claims file.  If, after 
making reasonable efforts to obtain any of 
these records, the RO is unable to secure 
same, notify the Veteran of (a) the 
specific records the RO is unable to 
obtain; (b) the efforts that the RO made 
to obtain those records; and (c) any 
further action to be taken by the RO with 
respect to the claim.  Provide the Veteran 
and his representative with an opportunity 
to respond.

2.  Obtain the Veteran's VA outpatient 
treatment records from the Prescott VAMC 
dated from January 2005 to the present.  
If these records are not available, 
associate a memorandum as to same with the 
claims file.  

3.  Schedule the Veteran for a VA spine 
examination to determine the current 
severity of his service-connected lumbar 
spine osteoarthritis.  Provide the claims 
folder and a copy of this Remand to the 
examiner and ask that it be reviewed in 
conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
those required to objectively document 
neurologic manifestations of the Veteran's 
lumbar spine osteoarthritis, must be 
accomplished.  

The examiner must state whether there is 
any evidence of favorable or unfavorable 
anklyosis of the spine, and determine the 
range of motion of the lumbar spine, in 
degrees, noting by comparison the normal 
range of motion of the spine.  He or she 
must determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
Veteran's lumbar spine osteoarthritis, 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable anklyosis due to 
any weakened movement, excess 
fatigability, or incoordination.  

Finally, the examiner is to opine as to 
whether any pain found in the lumbar spine 
could significantly limit functional 
ability during flare-ups or during periods 
of repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable anklyosis due to 
pain on use or during flare-ups.  Report 
any associated neurological complaints or 
findings attributable to the Veteran's 
lumbar spine osteoarthritis.  It must also 
be noted whether the Veteran has 
intervertebral disc syndrome; if so, the 
examiner must state whether the Veteran 
experiences incapacitating episodes, as 
defined by 38 C.F.R. § 4.71a, and the 
frequency and total duration of such 
episodes over the course of the past 12 
months.

Provide a complete rationale for all 
opinions.  If the requested opinion cannot 
be rendered without resorting to 
speculation, state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. 
no one could respond given medical science 
and the known facts) or by a deficiency in 
the record or the examiner (i.e. 
additional facts are required, or the 
examiner does not have the needed 
knowledge or training).

4.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  Failure to 
report for a VA examination without good 
cause may result in denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2010).  In the 
event that the Veteran does not report for 
the aforementioned examination, obtain 
documentation showing that notice 
scheduling the examination was sent to the 
last known address of record, and indicate 
whether any notice that was sent was 
returned as undeliverable.

5.  When the above development has been 
completed, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, return the appeal 
to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


